Citation Nr: 1001408	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis of the left knee status post total 
arthroplasty on and after June 1, 2004.

3. Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from February 1948 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A March 2004 rating decision denied a rating in excess of 40 
percent for the Veteran's service-connected lumbar spine 
disability and a compensable rating for left ear hearing 
loss, and service connection for right ear hearing loss, and 
a right hip disorder.  A May 2004 rating decision declined to 
reopen a previously denied claim for service connection for 
tinnitus and vertigo.  

In January 2005, the Veteran testified during a personal 
hearing at the RO.  A transcript of the hearing is of record.

In March 2006, the RO granted service connection for 
degenerative arthritis of the left knee, status post total 
knee arthroplasty that was assigned a 100 percent evaluation 
from October 20, 2003 and a 30 percent evaluation on and 
after June 1, 2004.  The RO also granted service connection 
for a right hip disability and tinnitus, and a right lower 
extremity radiculopathy that was awarded an initial 10 
percent disability rating, and right ear hearing loss for 
which a noncompensable evaluation for bilateral hearing loss 
was assigned.  At that time, the RO awarded a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).  The Veteran perfected an 
appeal as to the 40 percent rating assigned for his back 
disability, the 30 percent rating assigned for his left knee, 
the initial 10 percent rating assigned to his right lower 
extremity, and the noncompensable rating assigned for his 
bilateral hearing loss.  The Board believes that the issues 
as set forth on the title page represent the current status 
of the Veteran's claims on appeal.

The Board notes that in September 2003 the RO denied 
entitlement to service connection for dental treatment 
purposes for routine dental care.  In a June 2004 statement, 
the Veteran said that he was unable to receive dental 
treatment from local dentists due to his service-connected 
hepatitis disability that was assigned a noncompensable 
rating.  He said he did not have basic entitlement to dental 
care by VA providers and requested that VA provide him with a 
statement that due to his service-connected hepatitis rating, 
he would be eligible for dental care at VA medical 
facilities.  It does not appear that the RO responded to the 
Veteran's request, and the matter is referred to the RO for 
appropriate response to the Veteran.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease 
of the lumbar spine is not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine or by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

2.  The objective and probative medical evidence of record 
demonstrates that from June 1, 2004, the Veteran's service-
connected left knee disability is manifested by motion that 
was recorded from 0 90 degrees (in January 2004) and from 5 
to 90 degrees (in February 2006).  Movements were performed 
smoothly, slowly, and with pain and he ambulated with a cane.  
Studies showed that the hardware was in place and intact.  
There was no instability found.

3.  The objective and probative medical evidence of record 
demonstrates that the Veteran's service-connected 
radiculopathy of the right lower extremity is  manifested by 
complaints of right lower extremity paresthesia and 
radiculopathy without objective findings of loss of 
sensation; right lower extremity muscle strength and deep 
tendon reflexes were normal; no more than mild incomplete 
paralysis is shown.

4.  VA audiological examination in February 2006 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 74 decibels in the Veteran's service-connected 
left ear, with speech recognition of 100 percent, 
corresponding to Level II hearing.  Pure tone thresholds 
averaged 31 decibels in his service-connected right ear, with 
speech recognition of 96 percent, corresponding to Level I 
hearing.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code (DC) 5235-52543 (2009).

2.  The schedular criteria for an evaluation in excess of 30 
percent for degenerative arthritis of the left knee status 
post total arthroplasty from June 1, 2004 are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.71a, DC 5055 
(2009).

3.  The schedular criteria for an initial rating in excess of 
10 percent for radiculopathy of the right lower extremity are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.20, 4.27, 4.124a, DC 8599-8621 (2009).

4.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.102, 4.85, 4.86, DC 6100 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in December 2003 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claim, and notice of what part VA will 
attempt to obtain.  He was provided with notice of the 
specific rating criteria for hearing loss and spine 
disabilities in March 2006 and for knee disability and lower 
extremity radiculopathy in July 2007.  He was provided notice 
in March 2006 correspondence as to how effective dates are 
determined.  The claims were readjudicated in July 2009.  
Thus, any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case [SSOC], is 
sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate. Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal

Increased Ratings

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

This appeal involves the Veteran's claims that the severity 
of his service-connected lumbar spine, left knee, right lower 
extremity, and bilateral hearing loss disabilities warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that as to the Veteran's bilateral hearing 
loss, left knee, and right lower extremity disabilities, 
these are situations where the Veteran has expressed 
continuous disagreement with the initial rating assignment.  
The United States Court of Appeals for Veterans Claims 
(Court) has addressed the distinction between a Veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (holding that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings).

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

Lumbar Spine and Left Knee Disabilities

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2009). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Above 40 Percent for Degenerative Disc Disease of the Lumbar 
Spine 

Historically, the Board notes that service connection for 
lumbosacral strain was granted in an August 1969 rating 
decision that awarded a 10 percent disability rating.  In 
October 1969, the Veteran's disability was recharacterized as 
lumbosacral strain with one half inch shortening of the right 
lower extremity.  In a September 1998 rating decision, a 20 
percent evaluation was awarded for the Veteran's back 
disability that was increased to 40 percent in a September 
1999 rating decision.

The Veteran's current claim for an increased rating was 
received by the RO in October 2003.  In his written and oral 
statements, he argues that a higher rating is warranted.  
During his January 2005 RO hearing, he said he experienced 
problems with bowel and bladder dysfunction (see hearing 
transcript at page 4).  In his October 2007 written 
statement, he said that he was facing back surgery.

The current regulations under the general rating formula for 
rating spine disabilities, under 38 C.F.R. § 4.71a and 
effective on September 26, 2003, provide that a 100 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire spine; a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  These evaluations are for application with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, supra, are now contemplated in 
the rating assigned under the general rating formula.)

Normal range of thoracolumbar motion encompasses flexion to 
90 degrees, and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V 
(2009).

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, DCs 
5235 to 5243.

An intervertebral disc syndrome (Diagnostic Code 5243) is to 
be evaluated either on the total duration of incapacitating 
episodes over the prior 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of any chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  A 40 percent evaluation is warranted for an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the prior 12 months.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The records are devoid of a diagnosis of an 
intervertebral disc syndrome.  Nevertheless, the probative 
medical evidence is not reflective of the Veteran having 
incapacitating episodes of a total duration of at least six 
weeks during the past twelve months.

Note (1) to revised Diagnostic Code 5243 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2) provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  As noted above, in March 2006, service connection 
for radiculopathy of the right lower extremity due to the 
service-connected back disability was granted and awarded a 
10 percent disability rating that is discussed below.  
Service connection for radiculopathy of the left lower 
extremity due to the service-connected back disability was 
granted in a May 2002 rating decision and assigned a 10 
percent disability rating that is not currently under 
appellate consideration.  The Veteran testified to 
experiencing incontinence that is also discussed below.

Here, there is no objective medical evidence of record to 
reflect that the Veteran had unfavorable ankylosis of the 
entire thoracolumbar spine to warrant a 50 percent evaluation 
under the regulations currently in effect.  Nor is there 
evidence of favorable ankylosis of the spine.  Ankylosis, 
whether favorable or unfavorable, involves fixation of the 
spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992). 

Private medical records from Dr. L.M., dated from January 
1996 to December 2005, reflect the Veteran's complaints of 
low back pain treated with epidural steroid injections.  
Objective findings of tenderness to palpation and positive 
bilateral straight leg raise were reported.

Dr. T.D., in office records, dated from May 2000 to November 
2007, noted that the Veteran complained of low back pain with 
radiation to both lower extremities.

A May 2003 VA examination report reflects the Veteran's 
complaints of worsened lumbar spine pain.  He had pain and 
numbness in both legs, the right more than the left.  He 
underwent an electromyograph (EMG)/nerve conduction study in 
2000 that showed he had an L5 radiculopathy.  His legs hurt, 
stung, and burned when he walked.  Treatment included steroid 
injections several times during the year.  His back pain 
worsened with bending, sitting too long, or riding in a car.  
The Veteran did not wear a back brace or use a cane or 
crutch.  He had right leg anterior thigh pain that burned 
and, to a degree, in the left calf he had cramp-like pain.  
The Veteran was retired.

Objectively, the Veteran had a notable scar in the 
lumbosacral area from previous surgery and had notable muscle 
spasms.  There was no atrophy or hypertrophy of the 
musculature in the buttocks or the lower extremities, with 
the exception of the left distal thigh that had some slight 
atrophy, and the Veteran was noted to be just status post 
total left knee prosthesis.  He had a subjective area of 
parathesis along the lateral right thigh to the anterior 
lateral right lower again in the L5 distribution.  Sensory 
examination was grossly normal and the Veteran felt light 
touch.  Motor strength was normal (5/5) bilaterally in the 
lower extremities.  Range of motion of the back was flexion 
to 85+ degrees, and the Veteran touched the floor easily; 
extension was to 25 degrees and left and right lateral 
bending was to 25 degrees.  Results of x-rays taken at the 
time showed degenerative disc disease with anterolateral 
osteophytes with narrowing of L4/5 and L5/S1 disc spaces with 
a Grade 1 spondylolisthesis at L4/5 vertebra that was not 
previously seen.   

A January 2004 private magnetic resonance image (MRI) report 
of the Veteran's lumbar spine includes an impression of 
degenerative spondylolisthesis at L4 on L5 with right greater 
than left foraminal stenosis, relative minor changes at L3-4 
and L5-S1 with questionable right sided postsurgical change 
at the L5-S1 level.

In a January 2005 signed statement, the Veteran reported that 
he was "down in my back" during Christmas, and his back 
disability worsened.

In October 2005, K.B., M.D., a neurosurgeon, reported that 
the Veteran was seen with complaint of low back pain and 
occasional left lower extremity symtoms.  Objectively, there 
were normal motor and sensory examination findings of the 
lower extremities, with mild tenderness at the L5 level and 
right sacroiliac joint.  The Veteran was able to heel-toe 
walk.  This physician said that results of a magnetic 
resonance image (MRI) showed some degenerative 
spondylolisthesis status post surgery at L4-5 and significant 
foraminal narrowing with disc bulges and collapse at those 
levels.  She advised the Veteran that the only alternative if 
surgery was necessary was to do a decompression and 
stabilization operation with pedicle screws.  As the 
Veteran's pain was not primary and was more of a limp, Dr. 
Brown determined that physical therapy should be tried for 
his gait problems. 

In February 2006, the Veteran underwent VA examination.  
According to the examination report, he complained constant 
low back pain with bilateral radiating pain and numbness that 
affected his right lower extremity more than his left.  He 
said he saw his private physician for pain management and 
received injections on multiple occasions.  The Veteran 
ambulated with a cane.  He reported having some bowel and 
bladder difficulty and lost control of his bowel and bladder 
one or two separate occasions that, according to the VA 
examiner, was not something that was ongoing.

Range of motion of the Veteran's spine was forward flexion to 
85 degrees with pain throughout, extension to 5 degrees, left 
and right lateral rotation to 20 degrees, and left and right 
lateral bend to 30 degrees.  He was unable to perform any 
repetitive motion due to pain.  Straight leg raise test was 
positive both sitting and supine and his gait was antalgic to 
the left.  Results of x-rays taken at the time showed 
spondylolisthesis of L4 on 5. 

In an August 2007 office record, Dr. T.D. noted the Veteran's 
subjective complaints of tenderness and low back pain with 
clinical findings of lumbar spondylolisthesis.

The Board finds that there is no objective medical evidence 
that the Veteran's service-connected degenerative disc 
disease of the lumbar spine warrants a rating in excess of 40 
percent.  The objective medical evidence reflects that the 
spine disability is not manifested by unfavorable ankylosis 
of the entire thoracolumbar spine to warrant an increased 
rating.  This is so, because during the February 2006 VA 
examination, his forward flexion was to 85 degrees and 
extension was to 5 degrees, indicating that the Veteran's 
spine was not ankylosed.  There are no clinical records 
referable to a finding of unfavorable thoracolumbar 
ankylosis. 

The Board notes the Veteran's testimony to the effect that he 
experienced bowel and bladder problems and that he told the 
February 2006 VA examiner that he experienced some bowel and 
bladder difficulty and lost control of his bowel and bladder 
on one or two separate occasions.  However, the VA examiner 
said this was not something that was ongoing.  Furthermore, 
the Board observes that, when seen by an urologist in the VA 
outpatient clinic the previous week (in February 2006), the 
Veteran reported having difficulty urinating and a rectal 
examination revealed a moderately enlarged but symmetrical, 
benign feeling prostate.  Notably, none of the private 
medical records, including those dated during 2006 and 2007, 
are referable to a complaint of bowel and bladder 
incontinence associated with his service-connected back 
disabiltiy.  Thus, the probative medical evidence does not 
support a separate compensable evaluation for bowel or 
bladder incontinence due to the service-connected lumbar 
spine disability under any of the relevant rating criteria.  
See e.g., 38 C.F.R. §§ 4.114, 4.115a, 4.115b, DC 7332 (2009).

With regard to establishing loss of function due to pain, the 
provisions of the general rating schedule for spinal 
disorders specifically provide that they are controlling 
whether or not there are symptoms of pain, and irrespective 
whether the pain radiates.

Given the facts above, the Veteran's degenerative disc 
disease of the lumbar spine does not warrant a rating in 
excess of 40 percent under any of the pertinent rating 
criteria.  The evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Above 30 Percent for Left Knee Disability

In his written and oral statements, the Veteran argues that 
his left knee disability is more severe than is represented 
by the currently assigned 30 percent rating.  During his 
January 2005 hearing, he indicated that he believed his left 
knee arthritis was caused by putting additional weight on the 
left leg due to his service-connected right knee problems.  
In his August 2007 substantive appeal, he said that he 
experienced severe left knee pain with cramps.

In October 2003, the Veteran submitted his claim for service 
connection for a left knee disability that was granted by the 
RO in the March 2006 rating decision.  At that time, the RO 
granted service connection for degenerative arthritis of the 
left knee, status post total knee arthroplasty, and awarded a 
100 percent rating effective from October 20, 2003, for 13 
months following prosthetic replacement of the knee joint.  A 
30 percent rating was assigned from June 1, 2004 under DC 
5055.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 
5003 (2009).  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.

Under DC 5055, following the prosthetic replacement of a knee 
joint, a 100 percent rating will be assigned for one year.  
38 C.F.R. § 4.71a, DC 5055.  Thereafter, a 60 percent rating 
is warranted if there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Id.  With intermediate degrees of residual weakness, pain or 
limitation of motion, the disability is to be rated by 
analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation 
of extension) or 5262 (impairment of the tibia and fibula).  
DC 5055 provides that the minimum rating for a knee 
replacement is 30 percent.  Id.

Under DC 5256, ankylosis of the knee that is extremely 
unfavorable, in flexion at an angle of 45 degrees or more, 
warrants a 60 degrees evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2009).  Ankylosis of the knee in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation, and ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  Id.  As discussed above, ankylosis is the 
immobility and consolidation of a joint.  See Lewis v. 
Derwinski, supra.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257 (2009).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees and a 20 percent rating 
for limitation to 30 degrees, a 10 percent rating for 
limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2009).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, and a 20 percent rating for limitation to 15 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2009).

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2009).  The normal range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

Based on a thorough review of the objective and probative 
medical evidence of record, the Board is of the opinion that 
the evidence preponderates against the Veteran's claim for an 
evaluation in excess of 30 percent on and after June 1, 2004, 
for his left knee disability.

The probative medical evidence includes private treatment 
records from Dr. D.T. that describe the Veteran's complaints 
of left knee pain in October 2002.  There was 
tricompartmental arthritis and range of motion of his left 
knee was from 0 to 100 degrees with crepitus.  A left knee 
arthroplasty was performed in April 2003.  When seen by Dr. 
T.D. shortly after the arthroplasty, the Veteran's left knee 
range of motion was flexion to 90 degrees and normal 
extension with no instability noted.

A January 2004 VA examination report reflects the Veteran's 
complaints of left knee pain.  Objectively, there was mild 
effusion, normal extension, and flexion to 90 degrees.  
Results of x-rays taken at the time showed a left knee with 
prosthesis in place and no malalignment.  The examiner said 
that there was medial and lateral laxity but did not explain 
this finding.

A February 2006 VA examination report indicates that range of 
motion of the Veteran's left knee was extension to 5 degrees 
and flexion to 90 degrees.  There was no tenderness to 
palpation around the joint.  The joint was stable to varus 
and valgus stressing.  Anterior drawer and posterior drawer 
signs were negative.  There was some pain on anterior 
compression and tenderness in the parapatellar region.  He 
had a well healed mid line surgical scar that was nontender 
to palpation without evidence of erythema or crusting.  There 
was no effusion, warmth, or erythema about the knee.  The 
Veteran had some pain on anterior compression and tenderness 
in the parapatellar region.  Results of x-rays taken at the 
time showed no evidence of loosening of the arthroplasty.

Private records dated during 2006 and 2007 reflect the 
Veteran's complaints of nocturnal leg cramps and treatment 
for deep venous insufficiency.  

In March 2007, Dr. T.D. reported that the Veteran's 
prosthesis was well seated with no evidence of loosening and, 
in June 2007, it was noted that the Veteran had normal gait.

In April 2007, Dr. J.C. noted the Veteran's complaint of 
"weird" left leg pain, below the knee type leg pain for 
which a referral to a neurologist was made.  It was also 
noted that the Veteran underwent a major vascular work up and 
was seen at the Mayo Clinic.  The Veteran indicated that his 
foot was particularly bothersome when it was cold and when he 
was lying down.

Such findings do not approximate those needed for a higher 
rating for the Veteran's service-connected left knee 
disabiltiy.

First, the Board notes that there is no evidence of record 
tending to show that the Veteran's service-connected left 
knee disability is productive of ankylosis or complete 
immobility of the knee joint.  Thus, DC 5256 is not 
applicable in this case. Similarly, as there is no evidence 
that the Veteran's left knee disability is characterized by 
malunion or nonunion of the tibia and fibula, an evaluation 
under DC 5262 is not warranted on the facts of this case.

Second, regarding the range of motion of the Veteran's 
service-connected left knee, the evidence shows that, in 
October 2002, prior to his total knee replacement, the 
disability at issue was manifested by characteristic pain, 
and some limitation of motion, with flexion of the left knee 
as noted from 0 to 100 degrees with crepitus.

However, following the Veteran's April 2003 total knee 
replacement, his left knee disability was manifested by daily 
left knee pain as noted in the January 2004 VA examination 
report.  Range of left knee motion at that time was flexion 
to 90 degrees and normal extension.  There were no objective 
findings of instability at that time, although the examiner 
reported medial and lateral laxity.  In any event, at the 
February 2006 VA examination, the left knee joint was stable 
to varus and valgus stressing and drawer signs were negative.  
Range of motion of the left knee was from 5 degrees of 
extension to 90 degrees of flexion and the examiner said that 
the Veteran's range of motion was limited by pain.  The 
medical evidence does not show that, following the total knee 
replacement, the Veteran's left knee demonstrated more than 
moderate residuals of weakness, pain, or limitation of 
motion.  The replacement parts in the left knee are all 
properly located, and seem to be working properly.

Such clinical findings do not correlate to limitation of 
flexion of a knee less than 45 degrees, warranting more than 
a 10 percent evaluation under DC 5260, or limitation of 
extension of a knee to more than 10 degrees, warranting more 
than a 10 percent rating under DC 5261.  Similarly, such 
findings do not correlate to chronic residuals consisting of 
severe painful motion or weakness in the affected extremity 
that would warrant a 60 percent evaluation under DC 5055.

Third, as to the question of separate ratings for limitation 
of flexion and extension, while limitation of motion found DC 
5055 overlaps with that found in DCs 5260 and 5261, separate 
ratings under 5260 and 5261 may be assigned for disability of 
the same joint.  See VAOPGCPREC9-2004.  However, as indicated 
just above, the degree of limitation of extension and flexion 
that has been clinically demonstrated for the Veteran's 
service-connected left knee disability do not support a 
separate rating that combine to more than 20 or 30 percent 
for the right knee, even with consideration of pain, 
weakness, fatigue, and flare-ups of symtoms, and even with 
consideration of the limited motion evident in the January 
2004 and February 2006 records (when right knee range of 
motion was from 0 to 90, and from 5 to 90 degrees, 
respectively).

In so finding, the Board recognizes the Veteran's assertions 
that the symptoms from his left knee disability warrant an 
evaluation in excess of 30 percent on and after June 1, 2004.  
The Board is not unsympathetic to the Veteran's accounts of 
left knee pain and the effects of that pain on his daily 
activities and occupation.  In considering the knee 
disability, the Board finds that reports of private and VA 
examinations and medical records, dated from 2002, do not 
include objective findings to show that pain, flare-ups of 
pain, weakness, fatigue, incoordination, or any other 
symptoms resulted in additional functional limitation to a 
degree that would support a rating in excess of 30 percent on 
and after June 1, 2004 for the left knee under the applicable 
rating criteria.  

The May 2003 VA examination report, dated shortly after the 
Veteran's left knee arthroplasty, reflects a finding of 
slight left distal thigh atrophy.

The January 2004 VA examination reflects the Veteran's 
complaints of left knee pain and evidence of mild effusion.

The February 2006 VA examination revealed no effusion, warmth 
or erythema about the left knee joint, with tenderness to 
parapatellar joint palpation, and an antalgic gait to the 
left. 

But, in June 2007, Dr. T.D. reported that the Veteran had a 
normal gait.

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997). Likewise, the VA General Counsel has also 
held that, when x-ray findings of arthritis are present and a 
Veteran's knee disability is evaluated under DC 5257, the 
Veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9- 
98 (Aug. 14, 1998).

However, in this case, while there is x-ray evidence of 
significant arthritis of the left knee prior to the total 
knee replacement and while the January 2004 VA examination 
report includes a finding of medial and lateral laxity, there 
is no previous or subsequent clinical finding of subluxation 
or instability of the left knee.  In fact, in February 2006, 
the VA examiner reported negative drawer signs and that the 
left knee joint was stable to varus and valgus stressing.  
Thus, separate ratings are not warranted under the cited 
legal authority.  It is pertinent to note that the Veteran's 
30 percent rating on and after June 1, 2004, for the left 
knee contemplates significant knee disability.

The Board has also considered the Veteran's complaints of leg 
cramps that he apparently associates with his service-
connected left knee disability.  The private medical records, 
dated during 2006 and 2007, reflect his complaints of 
nocturnal night cramps and treatment for deep venous 
insufficiency.  But, in April 2007, Dr. J.C. noted the 
Veteran's complaint of a "weird" left leg pain and his 
earlier vascular work up and said that the Veteran's 
complaint "just does not make a lot of sense".  Nothing in 
the objective medical record associates the Veteran's 
diagnosed deep venous insufficiency with his service-
connected left knee degenerative arthritis. 

As such, the Board finds that the relevant evidence of 
record, to include the 2004 and 2006 VA examination reports, 
adequately portrays the Veteran's functional loss due to 
pain, as well as the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
demonstrates that any such functional loss is contemplated by 
the currently assigned 30 percent disability rating effective 
on and after June 1, 2004, assigned for the left knee.  There 
is simply no objective medical evidence associated with the 
claims folders reflecting that the service-connected left 
knee disability was manifested by symptomatology before or 
after the 100 percent rating assigned for the left knee total 
knee replacement (from October 2003 through May 2004), that 
resulted in additional functional limitation to a degree that 
would support a rating in excess of 30 percent on and after 
June 1, 2004, under the applicable rating criteria.  The 
record is also devoid of objective medical evidence to show 
evidence of recurrent severe instability under DC 5257, or 
that chronic residuals of the total knee replacement are 
productive of findings that more nearly approximate severe 
painful motion or weakness in the left knee that would 
warrant a rating in excess of 30 percent on and after June 1, 
2004, under Diagnostic Code 5055.

Here, the Veteran's left knee disability, to include status-
post total knee arthroplasty, has been manifested by 
arthritis, pain, weakness and some limitation of motion, with 
complaints of tenderness and stiffness.  However, there is no 
ankylosis, extension is not limited to more than 10 degrees, 
and flexion is not limited to less than 45 degrees.  There is 
no objective medical evidence of severe instability following 
the total knee replacement in April 2003, or that the left 
knee has been manifested by more than moderate residuals of 
weakness, pain or limitation of motion.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected left knee disability are contemplated in 
the 30 percent rating assigned on and after June 1, 2004.  
There is no indication that pain, due to disability of the 
right knee, causes functional loss greater than that 
contemplated by the 30 percent evaluation assigned by the RO 
effective on and after June 1, 2004.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, supra.

Therefore, the Board finds that the preponderance of the 
evidence is against an increased initial evaluation for the 
Veteran's service-connected left knee disability. As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, Ortiz v. Principi, supra.

Above 10 Percent for Right Lower Extremity Radiculopathy

The March 2006 rating decision granted service connection for 
radiculopathy of the right lower extremity that was awarded 
an initial 10 percent rating under DC 8599-8621.

During his January 2005 personal hearing, the Veteran said he 
had frequent back pain that radiated down his legs and hips, 
with right leg spasms.  He believed these problems were 
related to his service-connected back disability.  In his 
August 2007 substantive appeal, the Veteran asserted that he 
had incomplete paralysis of the right foot that affected his 
movement and caused pain.

Diagnostic Codes 8521, 8621, and 8721 involve neurological 
impairment of the external popliteal nerve (common peroneal).  
Complete paralysis involves foot drop and slight droop of the 
first phalanges of all toes, inability to dorsiflex the foot, 
absent extension (dorsal flexion) of the proximal phalanges 
of the toes, absent abduction of the foot, weakened 
adduction, and anesthesia covering the entire dorsum of the 
foot and toes.

These criteria provide for a 10 percent rating for mild 
incomplete paralysis, neuritis, or neuralgia of the external 
popliteal nerve.  A 20 percent rating is provided for 
moderate incomplete paralysis, neuritis, or neuralgia; and a 
30 percent rating for severe incomplete paralysis, neuritis, 
or neuralgia.  A 40 percent rating requires complete 
paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2009).

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

As previously noted, the words such as "mild," "moderate," 
and "severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2009).  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123 (2009).

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2009).  See nerve involved for 
diagnostic code number and rating.

The Veteran, who is currently assigned an initial 10 percent 
rating for the service-connected radiculopathy of the right 
lower extremity under Diagnostic Code 8599-8621 for mild 
incomplete paralysis of the external popliteal nerve, asserts 
that his disability causes sufficient functional impairment 
to warrant an increased evaluation.  In his August 2007 
statement, he argued that his disability more nearly 
approximated incomplete paralysis of the right lower 
extremity.

The medical evidence from Dr. T.D., and Dr. L. M. describes 
right lower extremity radiculopathy related to degenerative 
and positive operative changes in the Veteran's lumbar spine.

The May 2003 VA examination report describes a subjective 
area of paresthesias along the lateral right thigh going into 
the anterior lateral right lower leg in the L5 distribution.  
Sensory and motor examination findings were normal and the 
impression was an L5 right leg radiculopathy, clinically and 
verified through the EMG studies from Dr. T.D.

The January 2004 VA examination report notes strength in the 
lower extremities was symmetrical as was sensorium.  The 
examiner found no evidence of radiculopathy at the time of 
the examination.

At the February 2006 VA examination, the Veteran complained 
of back pain that radiated down his right lower extremity 
more so than his left.  Objectively, there was a positive 
straight leg raise test on the right, both sitting and 
supine.  Sensation to light touch was intact distally and 
reflexes appeared to be within normal limits.  Motor exam was 
5/5(essentially normal) in the lower extremities.  Gait was 
antalgic to the left.  The assessment was right thigh pain 
likely due to radiculopathy.

When examined by Dr. T.D. in June 2007, the Veteran's right 
lower extremity showed no swelling or erythema and distal 
pulses were palpable and his gait was normal.

Such findings do not show more than mild impairment of the 
right lower extremity due to radiculopathy, with motor 
examination of 5/5 and sensory examination noted to be intact 
on examination 2006.  38 C.F.R. § 4.124a.

Because the Veteran complained that his major problem was 
pain and not functional loss, because reflexes in the lower 
extremities were essentially normal and because muscle 
strength testing showed 5/5 strength in the lower motor 
groups on examination in February 2006, no more than mild 
impairment of the right lower extremity is assignable.  See 
38 C.F.R. § 4.124.

The preponderance of the objective medical evidence of record 
is against the Veteran's claim for an initial rating in 
excess of 10 percent for right lower extremity radiculopathy.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).  

Initial Compensable Evaluation for Bilateral Hearing Loss

The record reflects that in a December 1994 rating decision, 
the RO granted service connection for left ear hearing loss 
that was awarded a noncompensable disability evaluation.  In 
March 2004, the RO received the Veteran's claim for a 
compensable evaluation for left ear hearing loss and service 
connection for right ear hearing loss.  The March 2006 rating 
decision granted service connection for right ear hearing 
loss, and awarded a noncompensable evaluation for his 
bilateral hearing loss. 

In February 2006 the Veteran underwent a VA audiology 
examination.  According to the examination report, he 
complained of bilateral hearing loss with tinnitus.  He had a 
history of chronic ear infections with tube replacement in 
the left ear approximately ten years ago.  Audiogram 
findings, in pure tone thresholds, in decibels (dB), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
20
35
40
LEFT

50
65
80
100

The Veteran averaged 31 dB and 74 dB for the right and left 
ears respectively for the frequencies 1000, 2000, 3000, and 
400 Hertz.  Speech recognition scores on the Maryland CNC 
Word List were 96 percent in the Veteran's right ear and 74 
percent in his left ear.  This equates to a Level I hearing 
loss in the right ear and Level II in the left ear.  38 
C.F.R. § 4.85.

The Veteran's written statements regarding the effect that 
his service-connected bilateral hearing loss has had on his 
life have been duly noted by the Board.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

The criteria for evaluating audiological disabilities are 
found at 38 C.F.R. §§ 4.85-4.87).  The Board observes that 
certain "unusual patterns of hearing impairment", may be 
evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of 
hearing impairment" involves cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 decibels or more, or where the 
pure tone thresholds are 30 decibels or less at 1000 Hz and 
70 decibels or more at 2000 Hz.  The evidence of record 
indicates that the Veteran's bilateral hearing loss pattern 
does not fit the requirements of an unusual pattern of 
hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100.

In reaching this determination, the Board observes that 
current regulations yield the assignment of a noncompensable 
disability rating for the service-connected bilateral hearing 
loss, by means of the application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluation.  Id.

The results of the February 2006 VA examination revealed a 
Level I hearing loss in the right ear and a Level II  in the 
left ear.  This corresponds to the noncompensable percent 
disability evaluation that is currently assigned.  In order 
to be assigned a 10 percent disability rating, the Veteran 
would have to have Level V hearing loss in his service-
connected left ear, or Level IV hearing in his left ear and 
Level III hearing in his service-connected right ear.  None 
of the examination findings on VA examinations or clinical 
evaluations reflect that level of disability. There is no 
evidence that the examination conducted by VA is inadequate 
for rating purposes.  

The Board carefully considered the Veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for 
rating the disabilities and assigning compensation benefits.  
Again, the criteria encompass what is termed the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Here, the objective evidence is at the crux 
of the matter, and it provides no appropriate basis for 
granting compensation for the level of bilateral hearing loss 
currently shown.

The Board has carefully reviewed the entire record in this 
case; however, the evidence is not so evenly balanced that 
there is doubt as to any material issue regarding the matter 
of an increased (compensable) rating for the service-
connected bilateral hearing loss.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

All Claimed Disabilities

Concerning each of these disorders there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1).  The record does not reflect that the Veteran 
has been frequently hospitalized for his lumbar spine, left 
knee, right lower extremity, or hearing loss.  There is no 
objective evidence revealing that the low back, left knee, 
right lower extremity, and hearing loss disorders caused 
marked interference with employment, e.g., sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  To the extent that these disabilities have 
affected his ability to work, the RO's March 2006 award of a 
TDIU contemplates the impact of the disabilities on the 
Veteran's ability to obtain and retain gainful employment.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Thus, while the Veteran's lumbar spine, left knee, right 
lower extremity, and hearing loss may well cause some 
impairment in his daily activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other Veterans who are subject to the schedular rating 
criteria for the same disability.  Thus, the assigned ratings 
for lumbar spine, left knee, right lower extremity, and 
hearing loss adequately address, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.

Finally, in view of the holding in Fenderson, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for his service-connected left knee, right lower 
extremity, and hearing loss disorders, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time since the Veteran filed his original 
claim for service connection have the disabilities on appeal 
been more disabling than as currently rated under the present 
decision of the Board.


ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine is denied.

An evaluation in excess of 30 percent for degenerative 
arthritis of the left knee status post total arthroplasty 
from June 1, 2004 is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the right lower extremity is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


- Department of Veterans Affairs


